Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2007

Atkinson v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-1099




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Atkinson v. Atty Gen USA" (2007). 2007 Decisions. Paper 1388.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1388


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                         No. 05-1099


                                  CLAUDIUS ATKINSON,

                                                      Appellant.

                                                 v.

                      *ATTORNEY GENERAL OF THE UNITED STATES

                  *(Amended in accordance with Clerk's Order dated 3/16/06)



                        On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                               (District Court No. 01-cv-05462)
                        District Judge: Honorable Lawrence F. Stengel


                                   Argued on July 13, 2006

                       Before: SMITH, WEIS and ROTH, Circuit Judges

                                (Opinion filed March 8, 2007)


                              ORDER AMENDING OPINION

ROTH, Circuit Judge:

      IT IS ORDERED, that the published Opinion in the above case filed March 8, 2007, be

amended as follows:

      On page 5, Line 33, delete “©” and replace with “(c)”.
                                     By the Court,

                                       /s/ Jane R. Roth
                                             Circuit Judge


Dated: March 14, 2007
CRG/cc: Steven A. Morley, Esq.
        Susan R. Becker, Esq.
        Viveca D. Parker, Esq.




                                 2